Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 28, 1972, convicting him, upon a plea of guilty, of robbery in the third degree, and imposing sentence. Judgment affirmed. In our view, the statement by the Court Clerk, addressed to the defendant, advising him that “prior to sentencing, you or your attorney have a right to make a statement ” sufficiently complies with the requirements of CPL 380.50 under the circumstances of this case. The record is clear that the Clerk’s statement was intended as an invitation to defendant to address the court and was so understood. In addition, defendant and his attorney had already prepared and submitted to the court a presentence memorandum. Further, defendant was ably represented by counsel during the sentencing proceeding, and counsel spoke vigorously on defendant’s behalf. The language of CPL 380.50 is clear and specific; there can be no doubt that full compliance with its terms is required, and the statutory requirements should be adhered to in all cases. Compliance with these requirements is a simple matter, and the failure to do so will not readily be excused. (People V. Brown, 41 A D 2d 850, amd. 41 A D 2d 930; People v. Gilliam, 40 A D 2d Í036.) However, in light of the particular facts presented in the case at bar, we discern no valid reason for remitting this matter for resentencing. Hopkins, Acting P. J., Latham, Gulotta, Brennan and Benjamin, JJ., concur.